Per curiam.
In a trial before a jury the respondents were found guilty of fornication. The case is before us on several exceptions to the judge’s charge. The respondents object particularly to those portions of the charge where the judge discusses circumstantial evidence. The language used is unobjectionable in itself and states the law accurately. The mere fact that the presiding justice informed the jury that he was quoting from the language of Chief Justice Shaw of Massachusetts is not a ground for sustaining the exceptions. It is argued that the cumulative effect of the several quotations resulted in the respondents not having a fair trial. This is not true in this instance; and in any event it was within the province of counsel to ask for such explanation of these portions of the charge as they felt were proper. This was not done.
The judge told the jury that they must not be bothered by the fact that the evidence was circumstantial. Taken as a basis for his discussion of circumstantial evidence this statement was not prejudicial.
Likewise the somewhat casual and irrelevant remark to the jury that they must remember that “two and two still makes four,” is not under the facts of this case prejudicial error. Nor is that portion of the charge in which the judge told the jury that they could assume that the law enforcement officers were on the premises lawfully where the respondents were found. The record does not disclose for *405what purpose they were there. How or why they happened to be there is in this case a matter of no consequence.

Robert J. Smith, County Attorney

for Oxford County, for State of Maine.
Jacobson & Jacobson, for respondent,
Anthony J. Jannace.
Theodore Gonya, for respondent, Adeline Shields.
Sitting: Sturgis, C. J., Thaxter, Murchie, Tompkins, Fellows, JJ.
Objection was taken to that portion of the charge where the court refers to the fact that the respondents’ testimony is not corroborated, but the court, in referring to the state’s claim that such testimony was available, does not say that it was in fact available.
Generally the record does not show that the respondents did not have a fair and impartial trial.

Exceptions overruled. Judgment for the state.